Matter of May/june 2018 Oneida County Grand Jury Report (John Doe #1) (2019 NY Slip Op 06357)





Matter of May/june 2018 Oneida County Grand Jury Report (John Doe #1)


2019 NY Slip Op 06357


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


753 KA 18-02009

[*1]IN THE MATTER OF MAY/JUNE 2018 ONEIDA COUNTY GRAND JURY REPORT. JOHN DOE #1, A PUBLIC SERVANT, JOHN DOE #2, A PUBLIC SERVANT, AND JOHN DOE #3, A PUBLIC SERVANT, APPELLANTS; THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT. (APPEAL NO. 2.) 


DAVID A. LONGERETTA, UTICA, FOR APPELLANT JOHN DOE #1, A PUBLIC SERVANT.
JOHN G. LEONARD, ROME, FOR APPELLANT JOHN DOE #2, A PUBLIC SERVANT.
REBECCA L. WITTMAN, UTICA, FOR APPELLANT JOHN DOE #3, A PUBLIC SERVANT. 
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeals from an order of the Oneida County Court (Michael L. Dwyer, J.), dated September 20, 2018. The order, inter alia, directed that the grand jury reports remain sealed pending resolution of these appeals. 
It is hereby ORDERED that said appeal is unanimously dismissed (see CPLR 5511; Liberty Mut. Ins. Co. v Raia Med. Health, P.C., 140 AD3d 1029, 1030 [2d Dept 2016]; Ficus Invs., Inc. v Private Capital Mgt., LLC, 61 AD3d 1, 12 [1st Dept 2009]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court